Exhibit IN THE UNITED STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE In re:§Chapter 11 § SEMCRUDE, L.P., et al.,§ Case No. 08-11525 (BLS) §(Jointly Administered) Debtors.§ AGREED ORDER REGARDING MOTION BY SEMGROUP ENERGY PARTNERS, L.P. (I) TO COMPEL DEBTORS TO PROVIDE ADEQUATE PROTECTION AND (II) TO MODIFY THE AUTOMATIC STAY Upon consideration of the Motion by SemGroup Energy Partners, L.P. (i) to Compel Debtors to Provide Adequate Protection and (ii) to Modify the Automatic Stay (the “Motion”); and the Court having considered the representations in the Motion; and after due deliberation and sufficient cause appearing; and the Court having noted the agreement of the parties as indicated by their signatures below, it is hereby FOUND AND DETERMINED THAT: A.The Court has jurisdiction over the matters raised in the Motion pursuant to 28U.S.C. §§157 and 1334; B.This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2); C.Proper and adequate notice of the Motion and the hearing thereon has been given, and no other or further notice is necessary; D.A reasonable opportunity to object or be heard with respect to the Motion and the relief requested therein has been afforded to all interested persons and entities;it is therefore ORDERED, ADJUDGED, AND DECREED THAT: 1.The Motion is resolved as provided herein; Utility Costs. 2.Notwithstanding anything in SGLP’s1 contracts or other arrangements with the Debtors to the contrary, SGLP shall no longer be responsible for paying fuel, power, and other utility costs which the Debtors would otherwise be obligated to reimburse SGLP thereunder (hereinafter “Utility Costs”); instead, such Utility Costs shall be paid directly by the Debtors. 3.Within five business days after the date of this Order, Debtors shall reimburse SGLP $3,132,541, which represents documented prepetition and postpetition Utility Costs paid by SGLP for which reimbursement is due from Debtors as of the date hereof.Any additional Utility Costs shall be paid three business days following the date sufficient documentation supporting such additional Utility Costs, if any, is exchanged between SGLP and the Debtors (with copies to the Agent for the Prepetition and Postpetition Secured Lenders and to the Creditors Committee). Terminalling and Storage Agreement: 4.Notwithstanding anything to the contrary set forth therein, commencing on September 15, 2008 and continuing thereafter on the 15th day of each month, Debtors and SGLP shall net amounts due under the Terminalling and Storage Agreement for services provided during the previous month against related amounts due under the Omnibus Agreement for the same time period;the net payment shall also be due on the 15th day of each month for the prior month, with a three business-day grace period.The amounts so netted shall be based on the contract minimums provided in the Terminalling and Storage Agreement. 5.In the event that the Debtors’ actual usage under the Terminalling and Storage Agreement exceeds the monthly minimum amount for any given month, SGLP shall provide Debtors with an updated invoice, and the additional “true up” amount owing by the Debtors to SGLP shall be paid within ten days of the Debtors’ receipt of such updated invoice, with a three business-day grace period. 6.Within three business days of entry of this Order, Debtors shall provide SGLP with a clean, unconditional and irrevocable standby letter of credit to secure all postpetition obligations arising under the Terminalling and Storage
